Military pay; retired pay (disability); limitation of actions. — In each of the above cases plaintiffs sought to recover *746disability retired pay on the ground that its denial had been arbitrary and capricious. In each case defendant moved to dismiss the petition on the ground that suit was filed more than six years after final action by the proper board (retiring board in these cases) and that the suits were therefore barred by the statute of limitations. Upon consideration of the motions, plaintiffs’ response thereto and the briefs of the parties, the court concluded on the basis of Lipp v. United States, 157 Ct. Cl. 197, Friedman, Executrix v. United States, 159 Ct. Cl. 1, cert. denied, 373 U.S. 932, and Harper v. United States, 159 Ct. Cl. 135, that the claims were barred by the statute of limitations and it was ordered on the dates indicated above that the petitions be dismissed. Petitions for certiorari were denied, 379 U.S. 837.